Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 1 of 13 PageID #: 93




                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF KENTUCKY
                           BOWLING GREEN DIVISION
 __________________________________________
                                            )
 FRANCISCO JAVIER AVILA BERNAL              )
 and                                        )
 PEDRO LUIS AVILA BERNAL,                   )
                                            )
             Plaintiffs,                    )
                                            )
 vs.                                        ) Civil Action No. 1:18-cv-88-GNS
                                            )
 MIKE COLEMAN                               )
 and                                        )
 KIMBERLY COLEMAN,                          )
                                            )
             Defendants.                    )
 _________________________________________ )

    PLAINTIFF FRANCISCO AVILA BERNAL’S MEMORANDUM IN OPPOSITION
      TO DEFENDANT KIM COLEMAN’S MOTION FOR PARTIAL DISMISSAL

        Plaintiff Francisco Avila Bernal (“Mr. Bernal” or “Plaintiff”), by and through his

 undersigned counsel, hereby submits this Memorandum in Opposition to Defendant Kim

 Coleman’s (“Defendant”) Motion for Partial Dismissal (Dkt. No. 9-1).

                                 PRELIMINARY STATEMENT

        In her motion to dismiss Mr. Bernal’s claim for outrageous conduct/ intentional infliction

 of emotional distress (“IIED”), Defendant both asserts a fundamentally flawed application of

 Kentucky law, and grossly mischaracterizes Plaintiff’s Complaint (“Complaint”) (Dkt. 1).

 Relying primarily on a 33-year-old case for the proposition that a party is limited to statutory

 remedies “where a ‘statute both declares the unlawful act and specifies the civil remedy

 available,”’ Def. Kim Coleman’s Mem. in Supp. of Mot. for Partial Dismissal at 3-4 (Dkt. 9-1)

 (citing Grzyb v. Evans, 700 S.W.2d 399, 401 (Ky. 1985)), Defendant ignores recent controlling

 case law that narrows this holding to common law wrongful discharge claims where the only

                                                  1
Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 2 of 13 PageID #: 94




 asserted public policy basis for the discharge claim is the very statute that already provides a

 remedy for termination, such that the statute swallows up the common law claim. Hill v.

 Kentucky Lottery Corp., 327 S.W.3d 412, 421 (Ky. 2010), as modified on denial of reh’g (Dec.

 16, 2010). Viewed through this lens, Defendant’s argument is inapplicable because Mr. Bernal

 has not brought a common law wrongful discharge claim and, beyond that, 42 U.S.C. § 1981

 (“Section 1981”) prohibits race-based discrimination, while Mr. Bernal’s IIED claim has distinct

 legal elements that do not hinge on his Section 1981 claim but rather incorporate additional facts

 based on Mr. Bernal’s limp. Simply put, Mr. Bernal’s IIED claim “do[es] not arise from and

 do[es] not depend upon” his claim under Section 1981. Id. at 422.

        Even assuming Defendant’s reading of Kentucky law is correct, and that an IIED claim

 could be preempted by a Section 1981 claim where the underlying conduct was the same,

 Defendant’s argument would fail because the underlying conduct Mr. Bernal complains of is

 distinct for each claim. To make her argument, Defendant mischaracterizes Plaintiff’s Complaint

 by omitting critical portions of his allegations. But the Complaint makes clear that the Section

 1981 claim is premised on Defendant’s creation of a hostile work environment on account of

 Plaintiffs’ race and ethnicity. Dkt. 1 at 20, ¶¶ 112- 26. By contrast, Mr. Bernal’s IIED claim

 includes Defendant’s separate and independent daily torment of him based on his limp. Id., at 25,

 ¶ 147-50.

        While Mr. Bernal might recover damages for Defendant’s harassment of him based on

 his limp under Section 1981 based on the intersection of his race and disability, as discussed

 infra at Part C, given that the scope of Mr. Bernal’s Section 1981 claim and damages has not yet

 been decided, and that prevailing on a Section 1981 intersectionality theory is not assured,

 dismissal of Mr. Bernal’s IIED claim would be premature, possibly depriving him of recovery



                                                  2
Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 3 of 13 PageID #: 95




 for Defendant’s treatment of him due to his limp. Thus, Mr. Bernal should be permitted to

 proceed with both claims. See, e.g., Haggard v. Martin, No. CIV.A.3:01CV614-H, 2002 WL

 753230, at *5 (W.D. Ky. Apr. 25, 2002) (allowing plaintiff to proceed with both an IIED and a

 discrimination claim, holding that, “[w]ith discovery in this action yet to commence and no proof

 yet adduced, it would be premature to dismiss Plaintiff’s claim of outrageous conduct.”).

                                  RELEVANT BACKGROUND

        On July 12, 2018, Mr. Bernal and his brother, Mr. Pedro Avila Bernal, filed this lawsuit

 against Defendant and her husband, Mike Coleman, as a result of abuse and harassment they

 experienced while in the Defendants’ employ as agricultural guestworkers under the federal H-

 2A program in 2016. Complaint, Dkt. 1. Defendant Mrs. Coleman was the Avila Bernals’

 supervisor and employer on the Colemans’ tobacco farm in Kentucky. Dkt. 1, ¶¶ 12-16. In 2016,

 Defendants employed less than 15 employees. Id., ¶ 61.

        Among Plaintiffs’ allegations are that Defendant Mrs. Coleman “terrorized the Avila

 Bernals and their co-workers by yelling insults at them based on their Hispanic ethnicity

 throughout the day as they worked, constantly threatening to send them back to Mexico or to

 have them blacklisted if they did not do what she demanded, and physically hitting and jabbing

 them with tobacco sticks around their legs and their buttocks while shouting and singing racial

 slurs.” Dkt. 1 at 20, ¶ 115. Plaintiffs allege that these actions created a hostile work environment

 in violation of their rights under Section 1981. Id., ¶¶ 114-16.

        Separate and apart from these acts, Mr. Bernal alleges that Defendant specifically

 targeted him for abuse due to a limp he had incurred from an accident years prior. Id., ¶¶ 5, 146-

 51. Specifically, Mr. Bernal alleges that Mrs. Coleman repeatedly and intentionally mocked him




                                                   3
Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 4 of 13 PageID #: 96




 by imitating his limp, laughed at him and called him disabled and worthless, and pushed or

 jabbed him while he tried to work. Id., ¶¶ 94-96.

        On September 14, 2018, in addition to filing her Answer, Dkt. 8, Defendant filed a

 motion for partial dismissal, seeking to dismiss Mr. Bernal’s IIED claim. Dkt. 9-1. This motion

 should be denied for the reasons that follow.

                                            ARGUMENT

 A.     Grzyb and its progeny do not preclude claims based on the same conduct, but rather
        on the same law.

        Defendant’s motion hinges on the holding first articulated by the Kentucky Supreme

 Court in Grzyb, 700 S.W.2d at 401, that where “a statute both declares the unlawful act and

 specifies the civil remedy available to the aggrieved party, the aggrieved party is limited to the

 remedy provided by the statute.” Dkt. 9-1 at 3-4. While pithy and succinct, the Grzyb holding

 does not stand for the proposition that a plaintiff cannot bring an IIED claim alongside a

 discrimination claim where the underlying conduct is the same, as Defendant suggests, and has

 no applicability here.

        In Grzyb, the plaintiff, a terminable-at-will employee, alleged that he had been

 discharged from his employment for fraternizing with a female employee. 700 S.W.2d at 400.

 The plaintiff then brought a claim against his employer for common law wrongful discharge in

 violation of public policy based on sexual discrimination. Id. Because in Kentucky a terminable-

 at-will employee may be fired “for good cause, no cause, or for a cause that some might view as

 morally indefensible,” the Grzyb court had to decide whether the plaintiff’s termination fit within

 the “narrow public policy exception” to the terminable-at-will doctrine, applicable when the

 firing of an employee undermined a “most important public policy” that “must be evidenced by a

 constitutional or statutory provision.” Id. at, 400–01 (citing Firestone Textile Co. Div. v.

                                                   4
Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 5 of 13 PageID #: 97




 Meadows, 666 S.W.2d 730, 731 (Ky. 1984)). Noting that the only statute articulating the

 “fundamental and well-defined public policy” against sex discrimination was KRS Chapter 344,

 a statute that “also provides the structure for pursuing a claim for discriminatory acts in

 contravention of its terms,” the Court found it unnecessary to carve out an additional exception

 to general at-will employment on public policy grounds, because a statutory remedy already

 existed. Id. at 401. Thus, the Court’s holding that where “a statute both declares the unlawful act

 and specifies the civil remedy available to the aggrieved party, the aggrieved party is limited to

 the remedy provided by the statute” spoke not to whether two overlapping claims could exist

 side-by-side, but rather to why the Court was bound to the established “limitations on ‘any

 judicial exceptions to the employment-at-will doctrine.’” Id. at 401.1

          While Defendant attempts to expand Grzyb’s holding to mean that a common law claim

 must be dismissed when a civil rights claim is pleaded and plaintiff “seek[s] the same damages

 for the same conduct,” Dkt. 9-1 at 1, the Kentucky Supreme Court in 2010 made clear that such

 an expansive reading is incorrect. See Hill, 327 S.W.3d at 421. Relying on Grzyb, the Court of

 Appeals in Hill had dismissed the plaintiffs’ wrongful termination claim as preempted by the

 Kentucky Civil Rights Act (“KCRA”) because “both claims arose out of the same set of facts

 and are predicated on the same conduct.” Id. at 420 (internal quotation marks omitted). In

 reversing the Court of Appeals, the Kentucky Supreme Court referred to the Court of Appeals’

 reasoning as a “misunderstanding of Grzyb as it relates to the doctrine of preemption,” and

 clarified that:

 1
  As further evidence that the Court did not intend its ruling to extend beyond the context of at-will employment and
 wrongful discharge claims, the text of Grzyb makes no reference to a separate, alternative claim pleaded by plaintiff
 under KRS Chapter 344. To the contrary, the Court noted that, “As was the case with the claim of sex
 discrimination, this part of respondent’s complaint also lacked even a passing reference to any specific
 constitutional or statutory provisions upon which Evans might base a claim.” Id. at 401–02 (emphasis added). If
 plaintiff did not plead a separate claim under KRS Chapter 344, then the Court likely never contemplated its ruling
 being expanded to exclude any common law claim arising out of facts that also form the basis of a simultaneously
 pleaded statutory claim.

                                                           5
Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 6 of 13 PageID #: 98




                Grzyb does not hold that preemption is triggered when the same set
                of facts that establishes a common law wrongful discharge claim
                also constitutes a claim under KRS Chapter 344. . . . The reason
                for the preemption [in Grzyb] was not that [plaintiff’s] sex
                discrimination claim under KRS 344.040 was based on the same
                conduct as his common law wrongful discharge claim. Preemption
                was based on the fact that his sex discrimination claim was based
                on the same law as his wrongful discharge claim.

 Id. at 420-22 (emphasis in original); see also Goodwin v. Novartis Pharm. Corp., No. 3:11-CV-

 350-H, 2012 WL 1079086, at *5 (W.D. Ky. Mar. 30, 2012) (“Preemption occurs because the

 statutory and wrongful discharge claims are based on the same law, not because they rely on the

 same conduct.”).

        To support her argument, Defendant cites two other cases, neither of which are Kentucky

 Supreme Court cases, and both of which pre-date Hill and rely on similar misunderstandings of

 Grzyb. Dkt. 9-1 at 1 (citing Kroger Co. v. Buckley, 113 S.W.3d 644 (Ky. Ct. App. 2003); Puglise

 v. Regency Nursing, LLC, No. CIV.A. 3:09-CV-457, 2009 WL 3079200, at *2 (W.D. Ky. Sept.

 23, 2009)). To the extent these cases conflict with the holding in Hill, they should no longer be

 considered good law.

        When properly analyzed under Hill, it becomes clear that Grzyb and its progeny have no

 bearing on this case. Mr. Bernal’s IIED and Section 1981 claims are premised on two distinct

 legal prohibitions: Section 1981 prohibits discrimination based on race, whereas Mr. Bernal’s

 IIED claim has distinct legal elements that do not hinge on his Section 1981 claims but rather

 include Mr. Bernal’s treatment due to his limp. Mr. Bernal’s claims have none of the circular

 reasoning at play in Grzyb or its progeny; simply put, his IIED claims “do not arise from and do

 not depend upon” his Section 1981 race discrimination claim. Hill, 327 S.W.3d at 422.

 Defendant’s flawed reading of Gryzb and other cases should be rejected, and her motion denied.




                                                  6
Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 7 of 13 PageID #: 99




 B.     Mr. Bernal’s IIED and Section 1981 claims are premised on separate and
        independent conduct.

        Even assuming that Defendant’s read of Kentucky caselaw on preemption is correct, her

 motion would fail because the conduct complained of by Mr. Bernal under each claim is distinct.

        In her motion to dismiss, Defendant argues that Plaintiff’s IIED claim is “subsumed by

 his Section 1981 claim,” because the IIED claim “‘asserts the same behavior that is the basis for

 the statutory discrimination claims[.]’” Dkt. 9-1 at 4 (citing Puglise v, 2009 WL 3079200, at

 *2). To make this argument, Defendant excises crucial parts of Mr. Bernal’s allegations to make

 it seem as though he is complaining of identical conduct in both claims. Using several ellipses in

 place of facts unique to each claim, she points to Mr. Bernal’s allegations that Defendant yelled

 insults at him, threatened to send him back to Mexico, and physically hit and jabbed him with

 tobacco sticks under both claims. Dkt. 9-1 at 3.

        While Defendant’s conduct was similarly reprehensible under both claims, Mr. Bernal

 clearly identifies crucial differences that render the claims distinct. Under the Section 1981

 claim, Plaintiffs allege that Defendant frequently yelled racial epithets at all the Mexican

 workers, including “stupid Mexicans,” “worthless Mexicans,” and “Mexicans full of shit.” Dkt.

 1, ¶¶ 4; 78. They also allege that Defendant hit and jabbed Mr. Bernal and his co-workers with

 tobacco sticks while singing a racist song: “Full of shit Mexicans, I’ll stick you in the ass.” Id., ¶

 87. Mr. Bernal’s IIED claims, on the other hand, specify that Defendant also singled him out for

 particular abuse based on his limp, including walking behind him, limping in an exaggerated

 manner and calling to his co-workers to laugh at how he walked, and calling him disabled and

 worthless. Id., ¶¶ 5, 94. Plaintiffs’ allegations, when looked at in total, rather than through

 Defendant’s edited excerpts, evince two separate and distinct causes of action, such that the IIED

 claim should not be preempted by the Section 1981 claim.

                                                    7
Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 8 of 13 PageID #: 100




        As discussed above, Defendant cites to three cases for the premise that a plaintiff cannot

 bring an IIED claim for concurrently with a Section 1981 claim where both claims are premised

 on the same conduct and seek the same damages. As a threshold matter, none of these cases

 holds that an IIED claim is subsumed by a Section 1981 claim; rather, each discusses the overlap

 between a common law claim and the Kentucky Civil Rights Act (“KCRA”). See Grzyb, 700

 S.W.2d at 401 (wrongful termination and KRS Chapter 344); Kroger, 113 S.W.3d at 645 (IIED

 and KCRA); Puglise, 2009 WL 3079200, at *2 (promissory estoppel and KCRA). However,

 even assuming that Kentucky courts would apply the preemption theory to a Section 1981 claim,

 and that Defendant’s reading of the caselaw is correct, the cases are inapplicable because in each

 case, the underlying facts for each claim were identical. See Grzyb, 700 S.W.2d at 401

 (plaintiff’s wrongful termination claim premised on sex discrimination prohibited and actionable

 under the KCRA); Kroger, 113 S.W.3d at 647 (stating that “the facts upon which Buckley relied

 in support of her disability discrimination claim were the same facts relied upon in support of the

 common law claim”); Puglise, 2009 WL 3079200, at *2 (finding that “the promissory estoppel

 claim asserts the same behavior that is the basis for the statutory discrimination claims.”).

        Indeed, Kentucky caselaw dealing with preemption has made clear that the rationale

 behind a preemption rule is to avoid a kind of double recovery: where a plaintiff can recover

 emotional damages on a particular set of facts under the KCRA, she has no need for emotional

 damages under an IIED theory based on the same conduct. See Banks v. Bosch Rexroth Corp.,

 No. CIV.A. 5:12-345-DCR, 2014 WL 868118, at *4 (E.D. Ky. Mar. 5, 2014) (IIED claim “based

 on the same conduct that underlies” a plaintiff’s KCRA claim is preempted because “plaintiff has

 an existing form of recovery[.]”) (citing McDonald’s Corp. v. Ogborn, 309 S.W.3d 274, 286

 (Ky. Ct. App. 2009); Childers v. Geile, 367 S.W.3d 576, 582 (Ky. 2012) (“This is not to say that



                                                  8
Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 9 of 13 PageID #: 101




 [an IIED claim] cannot be pleaded alternatively, but there can be only one recovery on a given

 set of facts.”).

         But Mr. Bernal’s claims make clear that there would be no risk of double recovery: his

 Section 1981 claim seeks damages for the harassment he endured on account of his race, while

 the IIED claim seeks additional damages for the torment he experienced as a result of

 Defendant’s singling him out for abuse based on his limp. And because Section 1981 proscribes

 discrimination based on race (not disability), and the KCRA does not allow for claims of

 disability discrimination for employers with less than 15 employees, Ky. Rev. Stat. Ann. §

 344.030, rather than eliminating double recovery, dismissing Mr. Bernal’s IIED claim would in

 fact deprive him of his sole form of recovery for Defendant’s abuse of Mr. Bernal based on his

 limp. Kentucky has expressly forbid such a result:

                    [W]hile the legislative intent is clear that small employers should
                    be exempt from application of KRS Chapter 344, nothing therein
                    indicates an intention to completely absolve such employers from
                    liability for discriminatory conduct which amounts to outrageous
                    conduct or wrongful termination. Thus, we hold [plaintiff’s]
                    common law claims [including IIED] were not subsumed by KRS
                    Chapter 344. . . . Under the facts of this case and the plain
                    language of Kentucky law, foreclosure of [plaintiff’s] statutory
                    civil rights claims does not in any way foreclose the availability of
                    remedies arising under her remaining common law claims. To hold
                    otherwise would lead to the absurd result that an employer could
                    completely escape liability for discriminatory work-related conduct
                    by simply maintaining a work force of less than eight employees,
                    thereby falling outside the statutory definition of an “employer”
                    under KRS 344.030(2). This result would deny all similarly
                    aggrieved parties any legal recourse. We cannot agree that this is
                    the state of the law within the Commonwealth.

 Pucke v. J.A. Stevens Mower Co., 237 S.W.3d 564, 566 (Ky. Ct. App. 2007).

          Because the complained-of conduct under the Section 1981 and IIED claims is premised

 upon different conduct, Defendant’s argument fails.



                                                     9
Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 10 of 13 PageID #: 102




  C.     Unless and until an intersectionality theory is found viable under 1981, dismissal of
         Mr. Bernal’s IIED claim would be premature.

         Although Defendant does not raise this argument, there is a possibility that Mr. Bernal’s

  Section 1981 claim could encompass the abuse he suffered at the hands of Defendant due to his

  perceived disability under an intersectionality theory. Under such a theory, a plaintiff can

  “maintain a claim for discrimination on the basis of a protected classification considered in

  combination with another factor.” Shazor v. Prof’l Transit Mgmt., 744 F.3d 948, 958 (6th Cir.

  2014); see also Hafford v. Seidner, 183 F.3d 506, 515 (6th Cir.1999) (plaintiff could rely on

  evidence of religious harassment to buttress his claim for racial harassment, even though the

  religious harassment claim could not survive independently); Navarro-Teran v. Embraer Aircraft

  Maint. Servs., Inc., 184 F. Supp. 3d 612, 624 (M.D. Tenn. 2016) (allowing plaintiff’s allegations

  of harassment based on his perceived disability to proceed “to the extent that they show that the

  racial animus of his supervisors and co-workers was augmented by their bias against his

  perceived disability.”).

         In Hafford, the Sixth Circuit found that while the plaintiff had not demonstrated a triable

  issue over whether he was subjected to a hostile work environment based on his religion, the

  plaintiff could present evidence of bias against his religion at trial to show that it augmented his

  co-workers’ racial animus towards him:

                 We recognize that the overall harassment Hafford experienced may
                 not have been based exclusively on his race but also on hostility to
                 him as a “black Muslim.” In at least one instance—Captain
                 Darling’s comment [that plaintiff’s religion taught him to hate
                 white people]—the link between the racial and religious bias was
                 explicit. The theory of a hostile-environment claim is that the
                 cumulative effect of ongoing harassment is abusive. It would not
                 be right to require a judgment against Hafford if the sum of all of
                 the harassment he experienced was abusive, but the incidents could
                 be separated into several categories, with no one category
                 containing enough incidents to amount to “pervasive” harassment.

                                                   10
Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 11 of 13 PageID #: 103




                 Although there is enough evidence of racial harassment for that
                 claim to stand on its own, the district court should allow at trial for
                 consideration of the possibility that the racial animus of Hafford’s
                 co-workers was augmented by their bias against his religion.

  Hafford, 183 F.3d at 514–15.

         Here, although Mr. Bernal is precluded from bringing a claim for discrimination based on

  a perceived disability under Section 1981 or the KCRA, he may be able to present evidence at

  trial that Defendant’s bias against him due to a perceived disability augmented her racial animus

  against him. Indeed, as in Hafford, Mr. Bernal’s allegations include a few instances where

  Defendant’s hostility towards him based on both his race and disability appear intertwined,

  namely, her threats to send him back to Mexico if he reacted to her apery of his limp and her

  remarks that he was a “worthless, good-for-nothing Mexican,” made while mocking his limp.

  Dkt. 1, ¶¶ 94, 96, 147.

         If it were the case that Mr. Bernal was able to recover emotional damages under Section

  1981 that incorporated Defendant’s harassment of him based on his limp, Mr. Bernal

  understands that the Court may need to ensure that the IIED claim did not allow double recovery

  at trial. However, this theory is far from assured. And until it is tested and found viable, Mr.

  Bernal’s IIED claim should remain in tact. Indeed, several courts interpreting Kentucky law have

  held that it would be premature to dismiss IIED claims before the statutory claims were deemed

  viable. See Haggard, 2002 WL 753230, at *5 (allowing plaintiff to pursue both IIED claim and

  discrimination claim on same facts, noting that “[w]ith discovery in this action yet to commence

  and no proof yet adduced, it would be premature to dismiss Plaintiff’s claim of outrageous

  conduct”); Buckley v. Kroger Co., No. 2006-CA-002244-MR, 2007 WL 4210675, at *3 (Ky. Ct.

  App. Nov. 30, 2007) (reinstating plaintiff’s IIED claim after her KCRA claim was dismissed);

  LaPorte v. B.L. Harbert Int'l, LLC, No. 5:09-CV-219, 2010 WL 1542500, at *4 (W.D. Ky. Apr.

                                                   11
Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 12 of 13 PageID #: 104




  16, 2010) (allowing Plaintiff to maintain IIED claim where court had dismissed all KCRA claims

  against defendant).

                                            CONCLUSION

         For the reasons set forth above, Mr. Bernal respectfully requests that Defendant’s Motion

  for Partial Dismissal be denied in its entirety.



                                                 Respectfully submitted,

                                                 /s/ Melia Amal Bouhabib
                                                 Melia Amal Bouhabib
                                                 Admitted Pro Hoc Vice
                                                 SOUTHERN MIGRANT LEGAL SERVICES
                                                 A Project of Texas RioGrande Legal Aid, Inc.
                                                 311 Plus Park Blvd., Ste. 135
                                                 Nashville, TN 37217
                                                 Telephone: (615) 538-0725
                                                 Facsimile: (615) 366-3349
                                                 abouhabib@trla.org

                                                 /s/ Laura E. Landenwich
                                                 Laura E. Landenwich
                                                 Adams Landenwich Walton PLLC
                                                 517 W. Ormsby Ave.
                                                 Louisville, KY 40203
                                                 Telephone: (502) 561-0085
                                                 Facsimile: (502) 415-7505
                                                 Laura@justiceky.com

                                                 ATTORNEYS FOR PLAINTIFFS




                                                     12
Case 1:18-cv-00088-GNS-HBB Document 10 Filed 10/05/18 Page 13 of 13 PageID #: 105




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this the 5th day of October, 2018, I electronically filed this
  document with the Clerk of Court using the ECF system, which sent notice of such filing to all
  counsel of record in this action.

                                              /s/ Melia Amal Bouhabib
                                              Melia Amal Bouhabib




                                                 13
